DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Response to Amendments
The amendments filed 11/19/2021, as part of the after-final, have been entered. Claims 1, 4-8, 11-15, 18-26 remain pending in the application. Claims 21-26 are newly presented. 
Applicant’s arguments, filed 11/19/20221, with respect to the rejection(s) of Claims 7, 14, and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore the previous rejection(s) have been withdrawn. 


 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 101 filed 11/19/2021, as part of the after-final, have been fully considered but they are not persuasive. 
	In the after final remarks, the applicant argued that at least representative Claim 1 is patent eligible under 35 U.S.C. 101 due to at least the amendments. In the subsequent advisory action (see Advisory action 12/10/2021), the examiner responded to those arguments in full in which the examiner explained that the amendments filed would NOT make at least representative Claim 1 patent eligible and therefore the rejection under 35 U.S.C. 101 would be maintained. The examiner further noted that the amendments would appear to require a rejection under 35 U.S.C. 112(a) for no support. This remains true. 
	Merely for sake of brevity, the examiner refers to the response to the remarks and amendments as presented in the Advisory Action mailed 12/10/2021 and further to the rejection under 35 U.S.C. 101 below. 


Examiner’s Remark’s
In order to set forth the understanding of a person of ordinary skill in the art and the context for the following rejection under 101, the examiner will explain the BRI of some of the claim language used.
In the “perform a question analysis” limitation, the claim uses the terms “syntactic and semantic elements”. To give a better understanding of why these terms lend the claim to a mental process the examiner introduces the MasterClass article “Syntax vs. 
With regards to syntax (e.g. syntactic), MasterClass recites:
Syntax may seem like a conceptual term, but put into practice, its significance and linguistic meaning become clear.
Subject plus verb agreement: Sentences are often structured as subject plus verb plus direct object. For example, “She tossed the ball.” The syntactic analysis of this sentence is that “she” is the subject, “tossed” is the verb, and “the ball” is the direct object. This sentence’s meaning is clear, and it fits into a natural language English speakers share.
And with regards to semantics, MasterClass recites: 
Semantics refers to the meaning of a sentence. Without proper semantics—and a thoughtful, grammatically correct ordering of words—the meaning of a sentence would be completely different Linguists break semantics down into various categories, including lexical semantics, which is the study of word meanings and relations, and conceptual semantics, which looks at the ways in which semantics are understood and acquired by people sharing a language
MasterClass further provides the difference between these two terms and recites: 
Both syntax and semantics are key parts in the philosophy of language but have unique linguistic meanings. Put simply, syntax refers to grammar, while semantics refers to meaning. Syntax is the set of rules needed to ensure a sentence is grammatically correct; semantics is how one’s lexicon, grammatical structure, tone, and other elements of a sentence coalesce to communicate its meaning.
The examiner provides the above, in order to provide evidence that understanding the syntactic and semantic elements is nothing more than a mental process. 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1
Step 1: The claim recites a method; therefore it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below. The claim recites, inter alia:
"receiving a question by the QA system;"
This limitation under its broadest reasonable interpretation a human could receive a question.
"performing a question analysis, wherein the question analysis includes analyzing the question for identifying components of the question, syntactic and semantic elements of the questions, and a measurement value in the question, wherein the measurement value comprises a value and a measurement unit associated with the value;"
This limitation is considered part of the abstract idea because it is considered a mental process. That is, the process of performing question analysis as claimed is a mere mental process. As a person of ordinary skill in the art would understand, in order to understand a question, a human processes the questions (e.g. in their mind) by clearly gives “meaning” to the question or phrase and thus is considered part of at least the semantic elements of the question.  As can be seen, this limitation recites a mental process. 
“Generating queries based on the identified components, the syntactic and semantic elements, and the measurement value corresponding to the question, and wherein the generated queries comprise triple store queries using SPARQL Protocol and Resource Description Framework (RDF) Query Language (SPARQL)”

Regarding Step 2A Prong 2. This limitation does recite the additional element of: “wherein the generated queries comprise triple store queries using SPARWL protocol and resource description framework (RDF) query language (SPARQL)”. However, this additional element does NOT integrate the abstract idea into a practical application because such language only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. computers, databases, etc.) (See MPEP 2106.05(h)). 
Additionally, the generated queries, from the claim language, NOT the actual generation of the queries are stored in computer-implemented data structure (e.g. RDF 
Further still, even if this identified additional element could not be reasonably seen as only generally linking the use of the abstract idea to a particular technological environment (MPEP 2106.05(h)) or be seen as simply using a computer as a tool to implement the abstract idea (MPEP 2106.05(f)), which the examiner contends, the identified additional element would further be considered insignificant extra solution activity (MPEP 2106.05(g)). In particular, the recited abstract idea (e.g. generating queries), simply has the additional element that the generated queries are in a specific format or data type. This is covered explicitly within MPEP 2106.05(g). In particular the courts have regularly found that selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity and thus simply limiting the generated queries to RDF triples using SPARQL is an additional element which does NOT integrate the abstract idea into a practical application. 
Because this identified additional element was found NOT to integrate the abstract idea into a practical application, further analysis must be performed under Step 2B. Under Step 2B, the identified additional element does NOT amount to significantly more than the judicial exception because, similarly to the above, the simple limiting of the generated queries to a RDF triple using SPARQL is merely generally linking the use of the judicial exception to a particular technological environment (e.g. computers or 
Even if the identified additional element could not be reasonably seen as only generally linking the judicial exception to a particular technological environment, which the examiner contends, the identified additional element is well-known, routine, and conventional (see MPEP 2106.05(d)). 
To show that the use of SPARQL is well-known, routine, and conventional, the examiner must present evidence as per the Berkheimer memo. 
As evidence the examiner refers to the official W3C (World Wide Web consortium recommendation of SPARQL (NPL 2008, see NPL attached to advisory action mailed 12/10/2021). The examiner refers to the exact citation and further explanation provided in the advisory action (see Pg. 8 of advisory mailed 12/10/2021).
“communicating with a knowledge base”
This limitation is considered an additional element and therefore is analyzed under at least Step 2A Prong 2. Merely for sake of brevity the examiner refers to the analysis of this limitation as described in the response to arguments provided in the final rejection mailed 10/01/2021 (See Pg. 4). As described, this limitation does NOT integrate the abstract idea into a practical application. Further, under step 2B, this limitation does not amount to significantly more than the judicial exception because “…communicating with a knowledge base…” is considered well-known, routine, and conventional. The examiner again refers to the Final Rejection Pg. 4 mailed 10/01/2021 above for the required Berkhiemer evidence. 
“executing the generated queries on data contained in the knowledge base”
This limitation is considered an additional element. Under Step 2A Prong 2, this additional element does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity (See MPEP 2106.05(g)). Specifically, under the broadest reasonable interpretation, this limitation is directed to mere data gathering. That is, the functionality encompassed by “Executing the generated queries on data contained in the knowledge base” merely encompasses simply data gathering (e.g. communicating with a database about specific information). Because this limitation is considered insignificant extra-solution activity, this limitation does NOT integrate the abstract idea into a practical application. 
However, this limitation must be further analyzed under Step 2B. Under Step 2B, the functionality encompassed by the claim language is well-known, routine and conventional (See MPEP 2106.05(d)). As per the Berkheimer memo, the examiner must present evidence that “executing the generated queries on data contained in the knowledge base” is well-known, routine and convention. As evidence, the examiner cites MPEP 2106.05(d) which lists examples of additional elements the courts have regularly found to be well-known routine and conventional. For example, one of the examples given is “storing and retrieving information in memory.” The examiner notes that under the broadest reasonable interpretation of the claim language, executing the generated queries on data is simply retrieving information in memory.
As evidenced, this additional element does NOT amount to significantly more than the judicial exception.  
“Identifying passages in the knowledge base that contain candidate answers for providing an answer to the question based on the executed queries”
This limitation under its broadest reasonable interpretation recites an abstract idea. That is, given, for example, a list of passages, a human could mentally identify those passages which provide an answer to the question. In other words, the function of identifying is simply equivalent, under BRI, to a judgement call or an observation made by a human. Clearly then, as stated above, this limitation recites an abstract idea. This limitation does not appear to have any identified additional elements.
"executing a plurality of scoring algorithms that utilizes a plurality of factors to determine a passage score for each of identified passages, wherein the plurality of factors comprises a degree of match between a predicate-argument structure of each of the identified passages and the question, a passage source reliability, and a measurement value confidence score based on the measurement value specified in the question and a second measurement value specified in each of the identified passages, wherein the measurement value confidence score is determined using a decay function, and wherein the decay function 1/z^(|x-y*c|), where x is a number of x-units in the question, y is a number of y-units in a passage, c is a conversion rate from the y-units to the x-units, and z is a scaling factor that is greater than one.”
This limitation is considered part of the recited abstract idea because it recites at least both a mental process and a mathematical concept. 
Regarding a plurality of scoring algorithms that utilizes a plurality factors to determine a passage score for each for the identified passages. This claim element 
Regarding “wherein the plurality of factors comprises a degree of match between a predicate-argument structure of each of the identified passages and the question…” This limitation is considered part of the abstract idea because the functionality encompassed by the claim element is nothing more than either a mental process or a mathematical concept. As a mental process, a degree of match between two passages based on the predicate-argument structure is nothing more than a human performing a simple observation or evaluation. That is, looking a two passages (e.g. two sentences), a person could reasonably determine, by simple evaluation or observation, how different two sentences are from one another. 
As a math concept, the functionality encompassed by “a degree of match between a predicate-argument structure” is nothing more than a mathematical equation to determine a degree of match.

Regarding “a measurement value confidence score based on the measurement value specified in the question and a second measurement value specified in each of the identified passages, wherein the measurement value confidence score is determined using a decay function, and wherein the decay function 1/z^(|x-y*c|), where x is a number of x-units in the question, y is a number of y-units in a passage, c is a conversion rate from the y-units to the x-units, and z is a scaling factor that is greater than one…”
This claim element is considered part of the abstract idea because it recites a mathematical concept and/or mathematical equation. 
For clarity of record, the examiner notes that this limitation does not appear to contain any identifiable additional elements. 
“determining a passage confidence score by weighing the passage score for each of the identified passages against a statistical model”
This limitation is considered part of the abstract idea because it recites at least a mathematical concept. That is, determining a score by weighing a number of scores against a statistical model is nothing more than a mathematical concept (e.g. multiplication or other mathematical equation). 
"determining an order of the passages based on the passage confidence score of each of the identified passages;"
Under BRI, the function of determining an order based on some value recites a mental process. That is, the function of determining is nothing more than a human performing an evaluation and/or judgement based on a series of numbers presented and ordering the passages based on the numbers. 
"determining the answer to the question from the candidate answers based on the order of the identified passages"
Under BRI, the function of determining the answer based on the order recites a mental process. That is, the function of determining an answer based on some known order is nothing more than a human performing an evaluation and/or judgement that one passage is better than another passage because it is higher or lower in the determined order than another passage. 
"and providing the answer to a user."
	Under BRI, the function of providing an answer to a user is nothing more than a mental process. That is, knowing the answer to a question posed, a human could write, using a pencil and piece of paper, the answer (e.g. provide the answer). Additionally, or alternatively, the human could verbally communicate the answer to another human (e.g. a user). As can be seen, the function of providing an answer to a user recites an abstract idea. 
	In conclusion, Claim 1 fails both Step 2A and 2B and thus is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Regarding claim 4
Step 1: The claim recites a method; therefore it falls into the statutory category of processes.
Step 2A Prong I: The claim recites an abstract idea, as explained below. The claim recites, inter alia:
"wherein the scaling factor is modified based on a value preposition associated with the measurement value specified in the question."	

First, Claim 4 is dependent on Claim 1 and thus recites the abstract idea of Claim 1. However, Claim 4 further recites that the scaling factor is modified based on a value preposition associated with the value. However, under the BRI, modifying the scaling factor based on a preposition is nothing more than a mental process. To clarify further, it appears that the term “preposition” is described in Paragraph [0030] of the as-filed specification. As described, the term preposition is phrase such as “less than”, “at least”, “more than”, or other equivalent phrases. That is, the scaling factor of Claim 3, z, is modified based on the occurrence of such a phrase. This is a mental process because modifying a value (e.g. scaling factor) based on a phrase is simply an evaluation or judgment that can be performed mentally. As can be seen, Claim 4 recites an abstract idea. 
Further, Claim 4 does not recite any additional elements that amount to significantly more than the judicial exception. 
	In conclusion, Claim 4 fails Step 2A and does not recite any additional elements that amount to significantly more than the judicial exception, Claim 4 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Regarding claim 5
Step 1: The claim recites a method; therefore it falls into the statutory category of processes.
Step 2A Prong I: The claim recites an abstract idea, as explained below. The claim recites, inter alia:
“converting the second measurement value to a measurement unit corresponding to the measurement value of the question.” 
First, Claim 5 is dependent on Claim 1 and thus recites the abstract idea of Claim 1. However, Claim 5 further recites the function of converting. But, the function of converting is mental process because it is simply equivalent to a human performing an evaluation mentally. Additionally, and/or in the alternative, the function of converting is nothing more than a mathematical formula and thus further recites the abstract idea of Claim 1. 
Further, Claim 5 does not recite any additional elements that amount to significantly more than the judicial exception. 
	In conclusion, Claim 5 fails Step 2A and does not recite any additional elements that amount to significantly more than the judicial exception, Claim 5 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Regarding claim 6
Step 1: The claim recites a method; therefore it falls into the statutory category of processes.
Step 2A Prong I: The claim recites an abstract idea, as explained below. The claim recites, inter alia:
“converting the second measurement value to a default measurement unit.” 
First, Claim 6 is dependent on Claim 1 and thus recites the abstract idea of Claim 1. However, Claim 6 further recites the function of converting. 
As described above with respect to Claim 5, Claim 6 is considered part of the abstract idea. Specifically, the functionality encompassed by “converting” is nothing more than a mathematical concept and a mental process. As a mathematical concept, the functionality encompassed by “converting” is simply the use of a mathematical equation. As a mental process, the functionality of “converting”, similarly, is nothing more than a simple evaluation that can be completed in the mind (e.g. simple mathematical operators) and/or using a pencil and piece of paper.  
Further, Claim 6 does not recite any additional elements that amount to significantly more than the judicial exception. 
	In conclusion, Claim 6 fails Step 2A and does not recite any additional elements that amount to significantly more than the judicial exception, Claim 6 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Regarding claim 7
Step 1: The claim recites a method; therefore it falls into the statutory category of processes.
Step 2A Prong I: The claim recites an abstract idea, as explained below. The claim recites, inter alia:
“wherein the default measurement unit is determined based on a location of the user that asked the question.” 
First, Claim 7 is dependent on Claim 6 and thus recites the abstract idea of Claim 1 and Claim 6. However, Claim 7 further recites that the default measurement unit used as the conversion unit is determined based on the location of a user. However, this is nothing more than a mental process. That is, mentally, a human based on their location could determine the proper measurement unit. For example, a human would know that they are in the United States (e.g. a location). Mentally, then, they would know to convert a value to imperial units (e.g. pounds, inches, miles). Similarly, a human would know that they are in, for example, France (e.g. a location). Mentally, then, they would know to convert a value to SI units (e.g. grams, kilometers, etc.). To clarify further, the determination of what measurement unit to make based on a location, is nothing more than a simple observation or evaluation that a human makes based on their location. 
Further, Claim 7 does not recite any additional elements that amount to significantly more than the judicial exception. 
	In conclusion, Claim 7 fails Step 2A and does not recite any additional elements that amount to significantly more than the judicial exception, Claim 7 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

The examiner notes that Claims 8, 11-14, 15, and 18-20 recites similar subject matter to that of Claims 1 and 4-7. Therefore, Claims 8, 11-14, 15, and 18-20 also recite a similar abstract idea without any additional elements that amount to significantly more than the judicial exception. Thus, Claims 8, 11-14, 15, and 18-20 are rejected under 35 U.S.C. 101 under similar grounds. For clarity of record, the examiner has omitted the full analysis of Claims 8, 11-14, 15, and 18-20 merely for sake of brevity. 
 Analysis of Claim 21. 
Claim 21 is dependent on Claim 1 and thus recites the same abstract idea of Claim 1. Claim 21, however, further recites: 
“Wherein executing the plurality of scoring algorithm that utilizes the plurality of factors to determine the passage score for each of the identified passages comprises obtaining additional supporting evidence for each of the candidate answers and evaluating each of the candidate answers in a context of the supporting evidence.” 
Under the broadest reasonable interpretation this limitation further recites the abstract idea of Claim 1. 
Specifically, the functionality encompassed by “…and evaluating each of the candidate answers in a context of the supporting evidence…” is nothing more than a mental process. For example, if a person was given evidence (e.g. multiple answers, graphs, etc.), a person could read that evidence and, based upon a simple judgement or evaluation, evaluate the accuracy, validity, or correctness of a certain passage. As can be seen, this claim element recites an abstract idea. 

Under Step 2B, this additional element is considered well-known, routine, and conventional (MPEP 2106.05(d)). To support this conclusion, the examiner must provide evidence as per the Berkheimer memo. As evidence, the examiner cites MPEP 2106.05(d) which provides examples of additional elements the courts have regularly found to be well-known, routine, and conventional. For example, the functionality encompassed by “…obtaining additional supporting evidence for each of the candidate answers…” is nothing more than receiving or transmitting data over a network (e.g. using the internet to gather data). In addition and/or in the alternative, this additional element is nothing more than storing and retrieving information in memory. 
As can be seen, the identified additional element is indeed well-known, routine, and conventional. 
	In conclusion, because Claim 21 fails Step 2A and does not recite any additional elements that either integrate the abstract idea into a practical application and/or amount to significantly more than the judicial exception, Claim 21 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 22
Claim 22 is dependent on Claim 4 and thus recites the same abstract idea as Claim 4 and Claim 1. However, Claim 22 further recites: 
“wherein the scaling factor is split into two scaling factors based on the value preposition associated with the measurement value specified in the question.” 
This limitation is considered part of the abstract idea because it is considered both a mental process and a mathematical concept. 
Regarding a mental process. The functionality of splitting the scaling factor based on the value preposition associated with the measurement value specified in the question, under BRI, is nothing more than a simple evaluation or judgement call. That is, specification paragraph [0030] sets forth the BRI of the claim language. Under this BRI, the functionality encompassed “splitting” is interpreted as determining that some preposition is used in a passage. A preposition being phrases such as “less than”, “at least”, “more than”, etc. A human could reasonably using a pencil and a piece of paper and/or with a simple observation, split a number or a list of numbers into two numbers or two lists based such phases. For example, given a list of numbers and the preposition “less than”, a human could reasonably observe a “split” the list into numbers less than a specified value and more than the specified value. 
As a math concept, this limitation encompasses the mathematical equation shown in Claim 1 modified with two values for z or simply two mathematical equations. 
As can be seen, this claim recites an abstract idea. 

	In conclusion, because Claim 22 fails Step 2A and does not recite any additional elements that either integrate the abstract idea into a practical application and/or amount to significantly more than the judicial exception, Claim 22 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 
The examiner notes that Claims 23-26 recites similar subject matter to that of Claims 21-22. Therefore, Claims 23-26 also recite a similar abstract idea without any additional elements that amount to significantly more than the judicial exception. Thus, Claims 23-26 are rejected under 35 U.S.C. 101 under similar grounds. For clarity of record, the examiner has omitted the full analysis of Claims 23-26 merely for sake of brevity. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 (Claim 1 used as representative) have been amended to recite, at least in part: 
“Generating queries based on the identified components, the syntactic and semantic elements, and the measurement value corresponding to the question, and wherein the generated queries comprise triple store queries using SPARQL Protocol and Resource Description Framework (RDF) Query Language (SPARQL)”
The above limitation does NOT appear to have sufficient support and/or sufficient description within the as-filed specification. 
 	As described in detail in the advisory action mailed 12/10/2021, at least the applicant citied portions of the as-specification do NOT appear to support the amended claim language. 
	Specifically though, the applicant alleges that support is found in at least paragraphs [0024]-[0025] of the as-filed specification. 
	Paragraph [0024] does not appear to contain language that supports the function of generating queries but rather discusses how each candidate answer is scored and, after merging and ranking, a confidence of each answer is provided. This does not support the amended claim language for “Generating queries…” 

	Upon further consideration of the as-filed specification, the best support of the above amended claim language is paragraph [0022] which, at least in part recites: 
“…in an embodiment, a variety of search techniques may be used including the use of multiple text search engines with different underlying approaches, document search as well as passage search, knowledge base search using SPARQL on triple stores, the generation of multiple search queries for a single question…” 
	First, this paragraph is the ONLY mention of SPARQL throughout the entire disclosure and does not appear to support the functionality relied upon in the claim language. Specifically, as the claim language appears to require, queries are generated and such generated queries are triple store queries using SPARQL. 
	The identified portion of the specification does not appear ot have any relation to the generation of queries. At best, in its most exemplary embodiment, Paragraph [0022] provides for that some variety of search techniques may be used to provide candidate answers. This does not provide for generation of queries, wherein those queries comprise a specific type of data structure commonly used for triples (e.g. SPARQL). 
	Merely for clarity of record, the examiner notes that the term SPARQL is never described throughout the disclosure of the instant invention. However, the term SPARQL is implicitly assumed to refer to SPARQL Protocol and RDF Query Language.
	Additionally, at least the above claim language does not appear to be sufficiently described. That is, even if such explicit language appeared within the as-field 
	MPEP 2161.01(I) recites, at least in part: 
	“…[i]n other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed…” 
	This is, returning to the claim language, even if literal support for the claim language appeared within the as-filed specification, such claim language is not sufficient described because the specification merely mentions in passing that some variety of search techniques (of which one is possibly this SPARQL feature) may be used to find candidate answers. This does not sufficiently describe HOW the function of “generating queries” is performed such that the generated queries comprise triple store queries using SPARQL. 
	In conclusion, based on the above evidence, it can be seen that the claim language at issue is not supported and lacks written description. Therefore a rejection under 35 U.S.C. 112(a) is appropriate. 

Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 8, 15 recite a specific mathematical formula which describes how the applicant achieves a “measurement value confidence score for each passage”. Upon 
The closest prior art of record would be a combination of prior art of record Nekola (relied upon in the non-final action 05/28/2021) and new prior art of record O’Hara. However, this combination would still not disclose the claimed mathematical formula. 
Nekola provides the closest to the claimed formula. But rather than providing the mathematical formula, Nikola simply states that they use “a power or gravity function.” Further, the context for which Nekola discloses the power or gravity function appears to bear no relation to the claimed function. That is, Nekola’s power or gravity function appears to be directed towards “a distance effect on the interaction between human populations”; this is different from the claimed equation being used for a confidence score. 
Supposing, arguendo, that Nekola and O’Hara could be combined, the resulting equation would still be non-obvious. That is, while Nekola provides that a power or gravity function is used, and O’Hara calculates a confidence score for a passage based on a distance metric, neither O’Hara nor Nekola provide a rationale that a power or gravity function could be modified by the distance confidence metric of O’Hara such that the result would be the claimed mathematical equation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.C.T./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126